DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 95/05512, as cited by applicant.

Regarding claim 1, WO ‘512 reference teaches an automobile storage system, comprising: 
a first row of automobile storage units having a first plurality of side-by-side bays, each bay having a width, some of the bays provide parking stations, see figure 5C; 
a second row of automobile storage units adjacent the first row of automobile storage units, the second row of automobile storage units having a second plurality of side-by-side bays, some of the bays in the second set of bays provide parking stations;, see figure 5C 
wherein each automobile storage unit has multiple levels comprising at least one designated level, and remaining levels, wherein the designated level provides for ingress of automobiles to the automobile storage unit, egress of automobiles from the automobile storage unit, or ingress and egress of automobiles to and from the automobile storage unit, see figures 4A and 4B, 

an elevator shaft, 1A, provided for allowing travel of an elevator car for delivery and retrieval of an automobile to and from the parking stations, the elevator shaft having a width and being positioned between a left-side parking station and a right-side parking station, see figures 1A and 1B; and 
wherein the second row of automobile storage units is staggered with respect to the first row of automobile storage units by a distance of about the width of one bay, or about the width of one bay and the width of the elevator shaft, see figure 5C.

Regarding claim 2, the WO ‘512 reference teaches a third row of automobile storage units adjacent said second row of automobile storage units and staggered by a distance of about the width of one bay, or about the width of one bay and the width of the elevator shaft, relative to the first and second rows of automobile storage units, see figures 5C.

Regarding claim 3, the WO ‘512 reference teaches a third row of automobile storage units adjacent the second row of automobile storage units, wherein the second row of automobile storage units is staggered in a first direction by a distance of about the width of one bay, or about the width of one bay and the width of the elevator shaft relative to the first row of automobile storage units, and wherein the third row of automobile storage units is staggered in the same first direction by a distance of about the width of one bay, or about the width of one bay and the width of the elevator shaft relative to the second row of automobile storage units, see figure 5C.

Regarding claim 4, WO ‘512 teaches a third row of automobile storage units adjacent the second row of automobile storage units, wherein the second row of automobile storage units is staggered in a 

Regarding claim 5, the WO ‘512 reference teaches at least one drive aisle adjacent the first row of automobile storage units, see figure 5C.

Regarding claim 6, the WO ‘512 reference teaches a second drive aisle adjacent the second row of automobile storage units, see figure 5C.

Regarding claim 7, the WO ‘512 reference teaches at least some of the parking stations contain automobile pallets, see figures 11 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



16 September 2021